Case: 19-60787     Document: 00515992660          Page: 1    Date Filed: 08/24/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           August 24, 2021
                                   No. 19-60787                             Lyle W. Cayce
                                                                                 Clerk

   Kevelin Danery Espinal-Lagos; Danny Yanina
   Bethanco-Espinal; Marvin Jared Bethanco-Espinal,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.



                          Petition for Review of an Order
                       of the Board of Immigration Appeals
                              BIA No. A205 082 197
                               BIA No. A206 731 467
                               BIA No. A206 731 468


   Before Wiener, Elrod, and Higginson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
          Kevelin Danery Espinal-Lagos and her two minor sons were ordered
   removed to Honduras by an Immigration Judge. While their appeal was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60787      Document: 00515992660          Page: 2   Date Filed: 08/24/2021




                                    No. 19-60787


   pending before the Board of Immigration Appeals, the petitioners filed
   derivative U visa applications with United States Citizenship and
   Immigration Services that, if granted, would allow them to move to reopen
   their removal proceedings. Accordingly, the petitioners filed a motion
   requesting that the Board remand their case so that they could seek a
   continuance from the Immigration Judge pending the resolution of their
   derivative U visa applications. The Board dismissed their appeal and denied
   their motion to remand, reasoning that their “U-visa eligibility and the steps
   being taken in pursuit of a U-visa could have been discussed at the hearing
   before the Immigration Judge entered a decision.” For the narrow ground
   articulated herein, we hold that the Board abused its discretion in its reason
   for denying the petitioners’ motion to remand.
                                         I.
                                        A.
          Kevelin Danery Espinal-Lagos is the lead petitioner, and her two
   minor sons are derivatives of her applications for asylum, withholding of
   removal, and protection under the Convention Against Torture (“CAT”).
   They are natives and citizens of Honduras and entered the United States in
   2011 and 2014.
          In 2014, the Department of Homeland Security (“DHS”) served each
   petitioner with a notice to appear (“NTA”), charging Espinal-Lagos with
   removability as an immigrant not in possession of a valid travel document at
   the time of admission and charging her sons as removable for being present
   in the United States without being admitted or paroled. At a hearing held
   before an Immigration Judge (“IJ”) on May 13, 2015, petitioners admitted
   the factual allegations and removal charges in their respective NTAs, but
   Espinal-Lagos filed an application for asylum, withholding of removal, and
   CAT protection that included her sons as derivative beneficiaries.




                                         2
Case: 19-60787        Document: 00515992660          Page: 3     Date Filed: 08/24/2021




                                      No. 19-60787


             On February 7, 2018, Espinal-Lagos testified before an IJ in support
   of her and her sons’ applications. One week after the hearing, the IJ denied
   their applications for asylum, withholding of removal, and CAT protection
   and ordered them removed to Honduras. The next month, March 2018, the
   petitioners appealed to the Board of Immigration Appeals (the “Board,” or
   “BIA”).
                                           B.
             Espinal-Lagos’s husband, Marvin Gustavo Bethanco Vargas, is not a
   party to this petition. He resides in Texas and was a victim of aggravated
   robbery; three men assaulted and robbed Bethanco at gun point, and they
   fired shots at him as they fled. Bethanco cooperated with the Richardson
   Police Department and testified at the Dallas County District Court.
   Ultimately, the perpetrators were each convicted of aggravated robbery with
   a deadly weapon, in violation of Texas Penal Code § 29.03, a first-degree
   felony.
             In 2000, Congress created the U visa as part of the Victims of
   Trafficking and Violence Protection Act. Pub. L. No. 106–386, § 1513, 114
   Stat. 1464, 1533–37 (2000) (codified in scattered sections of 8 U.S.C.). The
   U visa is available for victims of certain crimes who have suffered mental or
   physical abuse and who have been, are being, or are likely to be helpful to law
   enforcement or government officials in the investigation or prosecution of
   the crime of which they were victims. 8 U.S.C. § 1101(a)(15)(U)(i). The Act
   also provides that certain qualifying family members can obtain derivative U
   visas based on their relationship to the victim, the principal filing for the U
   visa. Id. § 1101(a)(15)(U)(ii). Congress’s purpose in creating the U visa was
   “to create a new nonimmigrant visa classification that will strengthen the
   ability of law enforcement agencies to detect, investigate, and prosecute cases
   of . . . crimes . . . committed against aliens, while offering protection to victims




                                            3
Case: 19-60787     Document: 00515992660           Page: 4   Date Filed: 08/24/2021




                                    No. 19-60787


   of such offenses in keeping with the humanitarian interests of the United
   States.” Victims of Trafficking and Violence Protection Act § 1513, 114 Stat.
   at 1533.
          Based on his status as a victim of aggravated robbery with a deadly
   weapon, Bethanco applied to United States Citizenship and Immigration
   Services (“USCIS”) for a U visa on July 6, 2018. As part of his U visa
   application, Bethanco needed a law enforcement official to certify that he had
   been the “victim of qualifying criminal activity” and that he “has been, is
   being, or is likely to be helpful to an investigation or prosecution of that
   qualifying criminal activity.” 8 C.F.R. § 214.14(c)(2)(i) (implementing
   regulations of the Victims of Trafficking and Violence Protection Act).
   Bethanco obtained this law enforcement certification from the Chief District
   Attorney of Dallas County, Texas, in a signed Form I-918, Supplement B on
   January 31, 2018.
          The same day Bethanco applied for a U visa, July 6, 2018, the
   petitioners also submitted derivative U visa applications to USCIS.
          In June 2019, while their appeal was still pending before the Board, the
   petitioners filed an unopposed motion to remand their case to the IJ. Before
   the IJ, they planned to request a continuance of their removal proceedings
   pending the resolution of their derivative U visa applications pursuant to
   Matter of Sanchez Sosa, in which the Board held that a continuance for a
   reasonable period of time should ordinarily be granted when the petitioner
   demonstrates prima facie eligibility for a U visa. 25 I. & N. Dec. 807, 815
   (BIA 2012). The Board instead denied their motion to remand in its dismissal
   of their appeal, reasoning that their “U-visa eligibility and the steps being
   taken in pursuit of a U-visa could have been discussed at the hearing before
   the Immigration Judge entered a decision.” Petitioners timely appealed to
   this court.




                                         4
Case: 19-60787      Document: 00515992660           Page: 5   Date Filed: 08/24/2021




                                     No. 19-60787


                                         II.
          When a petitioner’s motion to remand seeks consideration of new
   evidence during the pendency of an appeal, it is considered as a motion to
   reopen. Ramchandani v. Gonzales, 434 F.3d 337, 340 n.6 (5th Cir. 2005); see
   also Matter of Coelho, 20 I. & N. Dec. 464, 471 (BIA 1992). We review the
   denial of such a motion under “a highly deferential abuse-of-discretion
   standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005). The Board
   abuses its discretion “when it issues a decision that is capricious, irrational,
   utterly without foundation in the evidence, based on legally erroneous
   interpretations of statutes or regulations, or based on unexplained departures
   from regulations or established policies.” Navarrete-Lopez v. Barr, 919 F.3d
   951, 953 (5th Cir. 2019) (quoting Barrios-Cantarero v. Holder, 772 F.3d 1019,
   1021 (5th Cir. 2014)).
                                         III.
          Under the governing regulations, the Board may not grant a motion to
   reopen “unless it appears to the Board that evidence sought to be offered is
   material and was not available and could not have been discovered or
   presented at the former hearing.” 8 C.F.R. § 1003.2(c)(1); see also I.N.S. v.
   Abudu, 485 U.S. 94, 104 (1988).
          The Board relied on this ground to deny Espinal-Lagos’s motion to
   remand. In a single-member opinion, the Board found that although Espinal-
   Lagos “appear[ed] to have demonstrated her prima facie eligibility for the
   relief sought,” it was “not persuaded that she met the regulatory
   requirements for a motion to remand, that is, the respondent’s U-visa
   eligibility and the steps being taken in pursuit of a U-visa could have been
   discussed at the hearing before the Immigration Judge entered a decision.”
          The Board’s decision, and the Government’s argument in its brief to
   us, considers Espinal-Lagos to have been “eligible” for a U visa as of the date




                                          5
Case: 19-60787        Document: 00515992660             Page: 6      Date Filed: 08/24/2021




                                        No. 19-60787


   that the district attorney signed her husband’s U visa certification (January
   13, 2018), not the date on which her husband filed his U visa application with
   USCIS (July 6, 2018). But this is contrary to the governing regulations,
   which provide that a family member is “eligibl[e]” for derivative U nonim-
   migrant status when the “principal alien,” here Espinal-Lagos’s husband,
   “has petitioned for or has been granted U–1 nonimmigrant status.” 8 C.F.R.
   § 214.14(f). The regulations refer to the act of submitting the U visa applica-
   tion form, Form I-918, as “[f]iling a petition.” Id. § 214.14(c)(1).
           Thus, according to the regulations, Espinal-Lagos did not become
   prima facie “eligible” for a derivative U visa until her husband filed his U
   visa application with USCIS on July 6, 2018—several months after her
   hearing before the IJ on February 7, 2018. Indeed, during oral argument
   when asked, “When was Ms. Espinal-Lagos eligible for a U visa?”, the
   Government responded that she was “eligible when it’s filed”—“it” being
   Bethanco’s U visa application. 1 The position the Government urges—that
   Espinal-Lagos should have disclosed to the IJ her potential future eligibility
   given the district attorney signature on her husband’s U visa certification—
   has no basis in the regulations.
           Therefore, the Board’s denial of Espinal-Lagos’s motion to remand
   was based on a legally erroneous interpretation of the governing regulations.
   Navarrete-Lopez, 919 F.3d at 953. The Board’s decision was also irrational
   because it required Espinal-Lagos to have presented information to the IJ that
   could not have been discovered or presented at that time. Id.




           1
             U.S. Court of Appeals for the Fifth Circuit, 19-60787 Espinal-Lagos v. Garland,
   June 7, 2021, YouTube at 16:47 (June 8, 2021), https://youtu.be/XduED1oNIqc?t=1007.




                                              6
Case: 19-60787    Document: 00515992660           Page: 7   Date Filed: 08/24/2021




                                   No. 19-60787


                                       IV.
         Because the Board abused its discretion in its single reason for denying
   Espinal-Lagos’s motion to remand, we grant the petition for review and
   REMAND to the Board for proceedings consistent with this opinion.




                                        7